                                                                                                        Case 2:17-bk-23812-BR       Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23      Desc
                                                                                                                                     Main Document     Page 1 of 8


                                                                                                        1   Christopher D. Crowell (SBN 253103)
                                                                                                            HEMAR, ROUSSO & HEALD, LLP
                                                                                                        2   15910 Ventura Boulevard, 12th Floor
                                                                                                            Encino, California 91436
                                                                                                        3   Telephone: (818) 501-3800
                                                                                                            Facsimile: (818) 501-2985
                                                                                                        4   E-mail: ccrowell@hrhlaw.com

                                                                                                        5   Attorneys for Secured Creditor
                                                                                                            COMERICA BANK
                                                                                                        6
                                                                                                        7
                                                                                                        8                              UNITED STATES BANKRUPTCY COURT

                                                                                                        9                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                                                                       10   In re                                          Case No. 2:17-bk-23812-BR
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11   BENJAMIN W. GONZALES,                          Chapter 7
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12                       Debtor.                    SECURED CREDITOR COMERICA BANK’S
                                                                                                                                                           REPLY MEMORANDUM IN SUPPORT OF
                                                                   ENCINO, CA 91436




                                                                                                       13                                                  TRUSTEE’S MOTION FOR ORDER: (1)
                                                                                      (818) 501-3800




                                                                                                                                                           APPROVING SUBORDINATION
                                                                                                       14                                                  AGREEMENT BETWEEN TRUSTEE AND
                                                                                                                                                           BANK OF AMERICA; (2) APPROVING
                                                                                                       15                                                  COMPROMISE BETWEEN TRUSTEE AND
                                                                                                                                                           COMERICA BANK; AND (3) AUTHORIZING
                                                                                                       16                                                  SALE OF REAL PROPERTY (A) OUTSIDE
                                                                                                                                                           THE ORDINARY COURSE OF BUSINESS;
                                                                                                       17                                                  (B) FREE AND CLEAR OF LIENS, CLAIMS,
                                                                                                                                                           AND ENCUMBRANCES; (C) SUBJECT TO
                                                                                                       18                                                  OVERBID; AND (D) WITH A
                                                                                                                                                           DETERMINATION OF GOOD FAITH
                                                                                                       19                                                  PURCHASER UNDER 11 U.S.C. § 363(M);
                                                                                                                                                           SUPPORTING DECLARATION OF
                                                                                                       20                                                  CHRISTOPHER D. CROWELL
                                                                                                       21                                                  Hearing
                                                                                                                                                           Date: August 10, 2021
                                                                                                       22                                                  Time: 2:00 p.m.
                                                                                                                                                           Place: Courtroom 1668 (Hon. Barry Russell)
                                                                                                       23                                                         255 East Temple Street
                                                                                                                                                                  Los Angeles, CA 90012
                                                                                                       24
                                                                                                       25
                                                                                                       26
                                                                                                       27
                                                                                                       28
                                                                                                        Case 2:17-bk-23812-BR          Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23                  Desc
                                                                                                                                        Main Document     Page 2 of 8


                                                                                                        1          Secured creditor Comerica Bank (“Comerica”) submits this Reply Memorandum in Support of

                                                                                                        2   Chapter 7 Trustee David M. Goodrich’s (“Trustee’s”) Motion for Order: (1) Approving Subordination

                                                                                                        3   Agreement Between Trustee and Bank of America; (2) Approving Compromise Between Trustee and

                                                                                                        4   Comerica; and (3) Authorizing Sale of Real Property (A) Outside the Ordinary Course of Business;

                                                                                                        5   (B) Free and Clear of Liens, Claims, and Encumbrances; (C) Subject to Overbid; and (D) With a

                                                                                                        6   Determination of Good Faith Purchaser Under 11 U.S.C. § 363(m) (Dkt. No. 263) (“Motion”).

                                                                                                        7          This Reply Memorandum responds to the Opposition to the Motion filed by The Law Firm of

                                                                                                        8   Fox and Fox (“Fox”) (Dkt. No 268), the only filed opposition to the Motion.

                                                                                                        9                           INTRODUCTION AND SUMMARY OF ARGUMENT

                                                                                                       10          The Trustee seeks Court approval of a compromise releasing Comerica from its obligation to
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11   carve-out $150,000 from its secured claim in exchange for Comerica’s waiver of its administrative
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12   expense claim for attorney fees incurred in bankruptcy litigation with Fox and related activities. The
                                                                   ENCINO, CA 91436




                                                                                                       13   Court should overrule Fox’s objection to the compromise, which was negotiated in good faith; is
                                                                                      (818) 501-3800




                                                                                                       14   reasonable, fair, and equitable; and relieves the estate of liability for a substantial administrative claim.

                                                                                                       15                                  RELEVANT FACTUAL BACKGROUND

                                                                                                       16   A.     The Carve-Out Agreement

                                                                                                       17          The Trustee, Comerica, Benjamin Gonzales, and Gretel Gonzales entered into a Carve-Out

                                                                                                       18   Agreement and Release dated January 8, 2019 (“Carve-Out Agreement”), whereby Comerica agreed

                                                                                                       19   to a $150,000 “carve-out and assignment to the Estate of funds otherwise subject to its Liens” to

                                                                                                       20   facilitate the Trustee’s sale of real property in Whittier, California, at 14663 Carnell Street (“Carnell

                                                                                                       21   Property”) and 14930 Mar Vista Street (“Mar Vista Property,” and with the Carnell Property,

                                                                                                       22   “Whittier Properties”). [Dkt. No. 123.] In exchange, Comerica’s secured claim was deemed valid and

                                                                                                       23   allowed. [Id.] The Carve-Out Agreement required Comerica to “challenge, litigate, and attempt to

                                                                                                       24   fully liquidate” Fox’s claim against Gretel Gonzales (“Fox Claim”) and Fox’s alleged liens on the

                                                                                                       25   Whittier Properties allegedly securing those claims (“Fox Liens”). [Id.] In exchange, Ms. Gonzales

                                                                                                       26   waived and released her alleged liens on the Whittier Properties (“Gretel Liens”). [Id.]

                                                                                                       27          The Court indicated it would approve the Carve-Out Agreement at a hearing held on February

                                                                                                       28   12, 2019, and entered the corresponding Order on March 1, 2019. [Dkt. No. 138.]

                                                                                                                                                                 1
                                                                                                        Case 2:17-bk-23812-BR         Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23                  Desc
                                                                                                                                       Main Document     Page 3 of 8


                                                                                                        1   B.     The First Fox Adversary Proceeding

                                                                                                        2          On March 22, 2019, Comerica filed Adversary Proceeding No. 2:19-ap-01081 against Fox

                                                                                                        3   (“First Fox Adversary Proceeding”). [Adv. Dkt. No. 1.] On May 14, 2020, the Court entered Summary

                                                                                                        4   Judgment in the First Fox Adversary Proceeding, finding that Fox does not hold and never held a lien

                                                                                                        5   against the Whittier Properties by virtue of the Fox Liens. [Adv. Dkt. No. 68.] The District Court

                                                                                                        6   affirmed the Judgment on appeal. [Adv. Dkt. No. 91.]

                                                                                                        7   C.     The Second Fox Adversary Proceeding

                                                                                                        8          Ms. Gonzales repudiated her obligation under the Carve-Out Agreement to waive and release

                                                                                                        9   the Gretel Liens and then assigned the Gretel Liens to Fox. Therefore, on March 17, 2020, Comerica

                                                                                                       10   filed Adversary Proceeding No. 2:20-ap-10165 against Fox (“Second Fox Adversary Proceeding”),
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11   seeking a determination that the Gretel Liens are not valid. [Adv. Dkt. No. 1.] Trial in the Second Fox
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12   Adversary Proceeding is set for August 17, 2021. [Adv. Dkt. No. 54.]
                                                                   ENCINO, CA 91436




                                                                                                       13   D.     Comerica’s Attorney Fees
                                                                                      (818) 501-3800




                                                                                                       14          From February 12, 2019 (the date the Court indicated it would approve the Carve-Out

                                                                                                       15   Agreement), through July 30, 2021, Comerica incurred and paid more than $160,000 in attorney fees

                                                                                                       16   in this matter. [Declaration of Christopher D. Crowell filed herewith ¶ 3.] Substantially all these fees

                                                                                                       17   were incurred to represent Comerica in the First Fox Adversary Proceeding (including the related

                                                                                                       18   appeal) and the Second Fox Adversary Proceeding; to otherwise assist Gretel in resolving her disputes

                                                                                                       19   with Fox; and in working with the Trustee to facilitate the sale of the Whittier Properties. [Id.]

                                                                                                       20   E.     The Sale of the Whittier Properties and the Instant Motion

                                                                                                       21          The Trustee’s sale of the Carnell Property in October 2019 generated $375,197.26 in net

                                                                                                       22   proceeds (“Carnell Proceeds”), which remain in the bankruptcy estate subject to the same liens on

                                                                                                       23   Carnell Property prior to the sale. [Declaration of David M. Goodrich filed June 2, 2020 (Dkt. No.

                                                                                                       24   208) ¶ 2.] The Trustee now seeks to sell the Mar Vista Property, subject to overbid, for $1,522,222,

                                                                                                       25   with senior lienholder Bank of America to receive all net proceeds save $300,000, which sum will be

                                                                                                       26   transferred to the bankruptcy estate free and clear of liens. [Motion at 1:10-22.] The Trustee also seeks

                                                                                                       27   approval of a compromise relieving Comerica of its $150,000 carve-out obligation in exchange for

                                                                                                       28   Comerica’s waiver of any administrative expense claim against the estate. [Id. at 1:23-2:2.]

                                                                                                                                                                2
                                                                                                        Case 2:17-bk-23812-BR         Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23                 Desc
                                                                                                                                       Main Document     Page 4 of 8


                                                                                                        1                                                 ARGUMENT

                                                                                                        2   A.     Legal Standard for Approval of Compromises

                                                                                                        3          The “court’s rule in approving any settlement under Rule 9019 is limited. Rather than an

                                                                                                        4   exhaustive investigation or a mini-trial on the merits, this court needs only find that the settlement was

                                                                                                        5   negotiated in good faith and is reasonable, fair and equitable.” In re Pacific Gas and Elec. Co., 304

                                                                                                        6   B.R. 395, 416-17 (Bankr. N.D. Cal. 2004) (citing In re A & C Props., 784 F.2d 1377, 1381 (9th Cir.

                                                                                                        7   1986)). The court’s “proper role is to canvas the issues and see whether the settlement falls below the

                                                                                                        8   lowest point in the range of reasonableness.” Id. at 417 (internal quotations omitted).

                                                                                                        9          Applying these general principles, the court must consider “(a) the probability of success in the

                                                                                                       10   litigation; (b) the difficulties, if any, to be encountered in the matter of collection; (c) the complexity
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11   of the litigation involved, and the expense, inconvenience and delay necessarily attending it: (d) the
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12   paramount interest of the creditors and a proper deference to their reasonable views in the premises.”
                                                                   ENCINO, CA 91436




                                                                                                       13   Id. (citing A & C Props., 784 F.2d at 1381). “It is not necessary to satisfy each of these factors
                                                                                      (818) 501-3800




                                                                                                       14   provided that the factors as a whole favor approving the settlement.” Id.

                                                                                                       15   B.     Legal Standard for Allowance of Substantial-Contribution Administrative Expense

                                                                                                       16          Bankruptcy Code (“Code”) 503(b) provides for allowance of administrative expenses
                                                                                                                   including … (3) the actual, necessary expenses, other than compensation and
                                                                                                       17          reimbursement specified in paragraph (4) of this subsection, incurred by … (D) a creditor
                                                                                                                   … in making a substantial contribution in a case under chapter 9 or 11 of this title [and]
                                                                                                       18          (4) reasonable compensation for professional services rendered by an attorney … of an
                                                                                                                   entity whose [substantial-contribution] expense is allowable … based on the time, the
                                                                                                       19          nature, the extent, and the value of such services, and the cost of comparable services,
                                                                                                                   other than in a case under this title, and reimbursement for actual, necessary expenses
                                                                                                       20          incurred by such attorney[.]
                                                                                                       21          While Code section 503(b)(3)(D) refers to Chapter 9 and Chapter 11 cases, “where a creditor

                                                                                                       22   has made a substantial contribution to a Chapter 7 case, the Bankruptcy Court has discretion to allow

                                                                                                       23   an administrative expense in accordance with the equities of the case.” In re Maqsoudi, 566 B.R. 40,

                                                                                                       24   45 (Bankr. C.D. Cal. 2017). This is because the use of the word “including” in Code section 503(b) is

                                                                                                       25   not a limiting term and applies to the six non-exclusive examples of administrative expenses listed in

                                                                                                       26   Code section 503(b)(3). Id. (citing and quoting In re Mark Anthony Const., Inc., 886 F.2d 1101, 1106

                                                                                                       27   (9th Cir. 1989)); accord In re Connolly North America, LLC, 802 F.3d 810, 816 (6th Cir. 2015); In re

                                                                                                       28   Maust Transport, Inc., 589 B.R. 887, 888 (Bankr. W.D. Wash. 2018).

                                                                                                                                                                3
                                                                                                        Case 2:17-bk-23812-BR           Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23                 Desc
                                                                                                                                         Main Document     Page 5 of 8


                                                                                                        1             “[W]here a creditor makes a substantial contribution in a case, reasonable fees and costs may

                                                                                                        2   be awarded under § 503(b)(4) regardless of whether the creditor has an independent allowable expense

                                                                                                        3   under § 503(b)(3).” In re Sedona Institute, 220 B.R. 74, 81 (9th Cir. B.A.P. 1998); accord In re Wind

                                                                                                        4   N’ Wave, 328 B.R. 176, 182-183 (9th Cir. B.A.P. 2005) (“we conclude that on a strict reading the

                                                                                                        5   plain text of § 503(b)(3) and (4) does not require the petitioning creditor to have [had] allowed

                                                                                                        6   expenses. The statute’s criterion is that the creditor’s expense be ‘allowable,’ not ‘allowed.’ The

                                                                                                        7   argument that the § 503(b)(3) entity must actually have an expense would be more plausible if the

                                                                                                        8   pertinent statutory phrase read ‘an entity whose expense is allowed under § 503(b)(3).’ Indeed, the

                                                                                                        9   concession by the Sedona Institute majority that it was taking liberties with the language of the statute

                                                                                                       10   … appears, in retrospect, to have been improvident.”).1
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11             The “principal test of substantial contribution is the extent of benefit to the estate.” In re
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12   Cellular 101, Inc., 377 F.3d 1092, 1096-97 (9th Cir. 2004) (internal quotation omitted) (declining to
                                                                   ENCINO, CA 91436




                                                                                                       13   decide “whether a creditor’s motivation may ever be relevant or dispositive” to allowance of a
                                                                                      (818) 501-3800




                                                                                                       14   substantial-contribution expense because any “concern we have about evidence that [the creditors]

                                                                                                       15   benefitted from their own efforts is outweighed by the extent of the benefit those efforts conferred on

                                                                                                       16   the estate[.] Most activities of an interested party that contribute to the estate will also … benefit that

                                                                                                       17   party to some degree, and the existence of a self-interest cannot in and of itself preclude

                                                                                                       18   reimbursement.”) (internal quotations and citations omitted).

                                                                                                       19   C.        The Court Should Approve the Trustee’s Compromise With Comerica

                                                                                                       20             Comerica holds a substantial-contribution administrative expense claim, for at least $150,000,

                                                                                                       21   for the attorney fees Comerica incurred in the First Fox Adversary Proceeding (and the related

                                                                                                       22   appeal); for the attorney fees Comerica has incurred and will incur in the Second Fox Adversary

                                                                                                       23   Proceeding (and any related appeal); and for the other attorney fees Comerica incurred to assist Gretel

                                                                                                       24   in resolving her disputes with Fox.

                                                                                                       25
                                                                                                       26   1
                                                                                                                Cf. Sedona Institute, 220 B.R. at 84 (Russell, J., dissenting) (“It is clear to me that the line drawn in
                                                                                                                Section 503(b) is a very reasonable attempt by Congress to limit administrative expenses under
                                                                                                       27       Section 503(b)(4) to attorneys for creditors with claims under Section 503(b)(3).”). But see In re
                                                                                                                Sierra Pacific Broadcasters, 185 B.R. 575, 578 n.7 (9th Cir. B.A.P. 1995) (Russell, J.) (citing cases
                                                                                                       28       for the proposition that Ninth Circuit Bankruptcy Appellate Panel decisions bind all Ninth Circuit
                                                                                                                bankruptcy courts).
                                                                                                                                                                   4
                                                                                                        Case 2:17-bk-23812-BR           Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23             Desc
                                                                                                                                         Main Document     Page 6 of 8


                                                                                                        1            Comerica holds a substantial-contribution claim because these attorney fees (absent approval

                                                                                                        2   of Comerica’s present compromise with the Trustee) directly benefitted and will continue to benefit

                                                                                                        3   the bankruptcy estate, by ensuring the economic viability of Comerica’s $150,000 carve-out.

                                                                                                        4            Neither Fox nor Gretel has ever offered to carve-out any sum from their alleged secured

                                                                                                        5   claims. Either the Fox Liens or the Gretel Liens, if valid, would be senior in priority to Comerica’s

                                                                                                        6   liens and would exhaust any equity in the Whittier Properties otherwise available for the bankruptcy

                                                                                                        7   estate. By obtaining a judgment invalidating the Fox Liens in the First Fox Adversary Proceeding, by

                                                                                                        8   assisting Gretel in exchange for her release of the Gretel Liens, and by working to confirm the validity

                                                                                                        9   and effectiveness of Gretel’s lien release in the Second Fox Adversary Proceeding, Comerica has

                                                                                                       10   ensured and will ensure that the Carnell Proceeds are available to satisfy Comerica’s lien.2 While
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11   Comerica will benefit from these efforts, the bankruptcy estate (absent approval of the proposed
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12   compromise) would too, because this result would ensure the availability of Comerica’s $150,000
                                                                   ENCINO, CA 91436




                                                                                                       13   carve-out for the estate.
                                                                                      (818) 501-3800




                                                                                                       14            The Trustee’s compromise with Comerica reflects his determination that Comerica may have a

                                                                                                       15   large substantial-contribution administrative expense claim, and that Comerica’s waiver of that claim

                                                                                                       16   warrants waiver of Comerica’s carve-out obligation. To approve the compromise the Court of course

                                                                                                       17   need not determine whether Comerica actually holds an administrative expense claim or for how

                                                                                                       18   much. Instead, as noted, the Court need only find that the compromise was negotiated in good faith

                                                                                                       19   and is reasonable, fair and equitable. There are ample grounds to make that finding and the Court

                                                                                                       20   should overrule the opposition to the compromise by lone dissenting creditor Fox.

                                                                                                       21                                               CONCLUSION

                                                                                                       22            For the foregoing reasons, Comerica requests that the Court approve the Trustee’s compromise

                                                                                                       23   with Comerica as set forth in the Motion.

                                                                                                       24   Dated: July 30, 2021                                   HEMAR, ROUSSO & HEALD, LLP

                                                                                                       25                                                          By: /s/ Christopher D. Crowell
                                                                                                                                                                       Christopher D. Crowell
                                                                                                       26                                                          Attorneys for Secured Creditor
                                                                                                                                                                   COMERICA BANK
                                                                                                       27
                                                                                                       28   2
                                                                                                                Absent a very substantial overbid, it does not appear that the sale of the Mar Vista Property will
                                                                                                                generate any recovery for any lienholder other than Bank of America.
                                                                                                                                                               5
                                                                                                        Case 2:17-bk-23812-BR          Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23                Desc
                                                                                                                                        Main Document     Page 7 of 8


                                                                                                        1                            DECLARATION OF CHRISTOPHER D. CROWELL

                                                                                                        2           I, Christopher D. Crowell, declare:

                                                                                                        3           1.      I am an attorney licensed and admitted to practice before this Court and am employed

                                                                                                        4   by Hemar, Rousso & Heald, LLP (“HRH”), counsel of record for secured creditor Comerica Bank

                                                                                                        5   (“Comerica”) in this bankruptcy case and in related Adversary Proceeding Nos. 2:19-ap-01081 (“First

                                                                                                        6   Fox Adversary Proceeding”) and 2:20-ap-10165 (“Second Fox Adversary Proceeding”). I am and have

                                                                                                        7   been actively involved in representing Comerica in this matter at all relevant times. Except as to

                                                                                                        8   matters stated on information and belief (which I believe to be true), I have personal knowledge of the

                                                                                                        9   matters set forth in this declaration or I have gained such knowledge from HRH’s business records, as

                                                                                                       10   set forth below. I would testify competently to all such matters if asked to do so. All capitalized terms
HEMAR, ROUSSO & HEALD, LLP




                                                                                                       11   not defined in this declaration have the meanings the accompanying Reply Memorandum ascribes to
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                       12   such terms.
                                                                   ENCINO, CA 91436




                                                                                                       13           2.      HRH requires its attorneys to create billing records at or near the time they render the
                                                                                      (818) 501-3800




                                                                                                       14   corresponding services as a regular practice of HRH’s business activity. HRH attorneys create billing

                                                                                                       15   records (which include the date services are rendered, the attorney rendering the services, a narrative

                                                                                                       16   describing the services, the time spent rendering the services, and the value of the services at the

                                                                                                       17   attorney’s hourly rate) using HRH’s billing software, and the billing records are then kept in the

                                                                                                       18   course of HRH’s regularly conducted business activity. Those practices were followed with respect to

                                                                                                       19   the billing records for this matter.

                                                                                                       20           3.      HRH’s billing records reflect that from February 12, 2019, through July 30, 2021,

                                                                                                       21   Comerica incurred and paid more than $160,000 in attorney fees in this matter. I am informed and

                                                                                                       22   believe that substantially all these fees were incurred to represent Comerica in the First Fox Adversary

                                                                                                       23   Proceeding (including the related appeal) and the Second Fox Adversary Proceeding; to otherwise

                                                                                                       24   assist Gretel Gonzales in resolving her disputes with The Law Firm of Fox and Fox; and in working

                                                                                                       25   with the Trustee to facilitate the sale of the Whittier Properties.

                                                                                                       26           I declare under penalty of perjury that the foregoing is true and correct and that this declaration

                                                                                                       27   was executed on July 30, 2021, at Los Angeles, California.

                                                                                                       28                                                  /s/ Christopher D. Crowell
                                                                                                                                                           CHRISTOPHER D. CROWELL
               Case 2:17-bk-23812-BR                    Doc 269 Filed 07/30/21 Entered 07/30/21 12:59:23                                     Desc
                                                         Main Document     Page 8 of 8




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
15910 Ventura Boulevard, 12th Floor, Encino, California 91436.


A true and correct copy of the foregoing document entitled (specify): SECURED CREDITOR COMERICA BANK'S
REPLY MEMORANDUM IN SUPPORT OF TRUSTEE'S MOTION FOR ORDER: (1) APPROVING
SUBORDINATION AGREEMENT BETWEEN TRUSTEE AND BANK OF AMERICA; (2) APPROVING
COMPROMISE BETWEEN TRUSTEE AND COMERICA BANK ETC.
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
7/30/21           , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
he following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Trustee's Counsel Chad V Haes (chaes@marshackhays.com, chaes@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com;
cmendoza@ecf.courtdrive.com; cmendoza@marshackhays.com; kfrederick@ecf.courtdrive.com)
Frank O Fox (frank@foxandfox.com)
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                     , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 7/1/21               , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

730/21                           Sanaz Adnani                                                  /s/ Sanaz Adnani
Date                            Printed Name                                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 F901331
